Citation Nr: 1532145	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-42 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent evaluation effective September 8, 2009, the date of receipt of this claim.  He appealed for a higher initial rating for this disability.

In February 2013, the Board granted an increased rating of 70 percent for PTSD.  The Board also recognized that the Veteran had indicated he had difficulty obtaining and maintaining employment because of his PTSD.  Citing Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board assumed jurisdiction over a derivative TDIU claim that was predicated on the service-connected PTSD and remanded the derivative TDIU claim for initial development and consideration.  The TDIU claim has now returned to the Board for adjudication.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The Board acknowledges that the issues of entitlement to increased ratings for arteriosclerotic heart disease, diabetes mellitus type 2, tinnitus, and bilateral hearing loss; and service connection for erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, and lacunar infarct have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The evidence shows that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has service-connected evaluations of 70 percent for PTSD, 60 percent for arteriosclerotic heart disease, 10 percent for diabetes mellitus type 2, 10 percent for tinnitus, and 0 percent for bilateral hearing loss.  His combined disability evaluation is 90 percent.  As such, the Veteran's service-connected disabilities render him eligible for consideration of a TDIU under the schedular percentage requirements.  38 C.F.R. § 4.16(a).

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has completed four years of college; after leaving the military, his employment was as an inspector at Sikorsky Aircraft Corporation.  See VA form 21-8940.

In an August 2009 evaluation, Dr. W.A., clinical psychologist, found that the Veteran had cognitive difficulties, including the diminished ability to think.  Indecisiveness was reported.  Homicidal ideation in conjunction with road rage was also acknowledged.  Attention capacities, concentration abilities, and short-term memory fell below normal limits.  Judgment and insight also fell below normal limits.  Dr. W.A. reported that the Veteran's difficulties with impulse control, as evidenced by his road rage and its associated homicidality, were quite evident and likely to substantially negatively impact employment.  Dr. W.A. stated that the Veteran was unable to maintain a normal standard of living.

The Veteran had a VA examination in November 2009.  The examination included a review of the claims file and a discussion of the Veteran's medical history.  The Veteran reported symptoms that included insomnia, nightmares, intrusive thoughts and memories, irritability, outbursts of anger (road rage), detachment or estrangement from other, restricted range of affect (e.g. unable to have loving feelings), intense fear, feelings of guilt and hopelessness and horror, difficulty concentrating, and exaggerated startle response.  A mental status examination shows that the Veteran was appropriately groomed.  Affect was appropriate.  Speech was spontaneous, clear, and coherent.  The Veteran's mood was "rather mellow" most of the time, but the Veteran reported becoming irritable with road rage when driving.  He denied episodes of panic attacks, reported no obsessions or compulsions, and denied suicidal thoughts.  The Veteran was noted as having attention disturbances as he was found to be easily distracted.  The Veteran's memory impairment was noted as mild to moderate as evidenced by the Veteran's difficulties in tracking tasks and word-finishing problems.  The examiner noted that the Veteran has sleep impairment as evidenced by frequent awaking and nightmares.  The Veteran reported that he retired in 2007 due to physical problems (pain and balance issues).  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner noted that the Veteran's PTSD symptoms result in deficiencies in work and mood, as evidenced by his intrusive thoughts, concentration difficulties, irritability and anger.

On February 1, 2010, Dr. W.A. conducted a second psychological evaluation of the Veteran.  During this examination, the Veteran reported that he was deemed unemployable as a result of his difficulties with memory functioning.  The Veteran reported being unable to recall his reasons for going even short distances.  The Veteran reported increased problems with road rage.  The Veteran also reported that recurrent intrusive thoughts related to his military service had intensified.  During the mental status examination, Dr. W.A. found that the Veteran's memory fell within normal limits.  The Veteran's attention capacities and concentration abilities fell below normal limits.  Judgment and insight also fell below normal limits.  Dr. W.A. assigned a GAF score of 49.  He further stated that the Veteran evidenced severe symptoms of PTSD, as demonstrated by the symptom intensification he had experienced since his initial assessment in August 2009.  Further, Dr. W.A. stated that the Veteran evidenced severe problems with cognitive functioning, which were likely to markedly impact his employability.  

In a July 2012 session with Dr. W.A., the Veteran again reported experiencing memory problems.  The Veteran described having difficulties recognizing other individuals with whom he had contact, noting that sometimes he was unable to recall his dog's name.  A substantial pattern of social disengagement was described, including having difficulty following conversations and in "locking in" to the context of what was going on around him.  The Veteran reported that his anger had escalated (road rage) "from a four or five last time" to approximately a "six or seven now."  The Veteran's GAF score was again assessed at 49.  Dr. W.A. again stated that the Veteran evidenced severe problems with cognitive functioning, which were likely to impact his employability.  

The Veteran had a VA examination in November 2009.  The Veteran reported symptoms that included insomnia, nightmares, intrusive thoughts and memories, irritability, outbursts of anger (road rage), detachment or estrangement from other, restricted range of affect (e.g. unable to have loving feelings), intense fear, feelings of guilt and hopelessness and horror, difficulty concentrating, and exaggerated startle response.  The Veteran was noted as having attention disturbances as he was found to be easily distracted.  The Veteran's memory impairment was noted as mild to moderate as evidenced by the Veteran's difficulties in tracking tasks and word-finishing problems.  The Veteran reported that he retired in 2007 due to physical problems (pain and balance issues).  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner noted that the Veteran's PTSD symptoms result in deficiencies in work and mood, as evidenced by his intrusive thoughts, concentration difficulties, irritability and anger.  The VA examiner also noted performance impairments from concentration problems prior to the Veteran's leaving the workforce and similar impairments continuing with subsequent avocational involvements.

An April 2013 treatment note form H.C., M.D., reflects that the Veteran was unable to follow complex commands.  He was suffering from short term forgetfulness and memory difficulties.

In December 2013, Dr. P.J.Y., D.C., performed an examination of the Veteran.  Dr. Y. opined that for reasons of military related hearing impairment, ischemic heart disease, stroke, diabetes with peripheral neuropathy, and unpredictable manifestations of PTSD, the Veteran was medically deemed unemployable.  Dr. Y. stated that it was clinically evident that those disabilities had no reasonable expectation of improvement; they were permanent and progressive nature and would not allow for any form of gainful occupation.

In June 2014, a VA examiner opined that the Veteran's ischemic heart disease impacted his ability to work.  The examiner specified that the Veteran had an ejection fraction of 47 percent with moderate perfusion defect.  The Veteran also had shortness of breath.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Based on all the evidence of record of the Veteran's PTSD, the Board finds that the Veteran is essentially precluded from securing or following gainful employment due to his service-connected disabilities.  

The Board acknowledges that the VA compensation and pension examiners have not specifically indicated that the Veteran is precluded from following or maintaining substantially gainful employment of a more sedentary nature; however, two separate private physicians (Dr. W.A. and Dr. P.J.Y) have both indicated quite strongly that the Veteran is unable to work.  The April 2013 treatment note form Dr. H.C. further attests to the Veteran's severe memory difficulties in relation to his PTSD.  Taken as a whole, the Board finds that the medical opinions of record are at least in equipoise.

Extending every reasonable doubt to the Veteran, the Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to function in a substantially gainful occupational setting due to his service connected disabilities.  Therefore, the Board concludes that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


